Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 23rd day of December, 2010, to be effective January 1, 2010,
by and between Andrew Levine (“Executive”) and SL Green Realty Corp., a Maryland
corporation with its principal place of business at 420 Lexington Avenue, New
York, New York 10170 (the “Employer”).

 

1.                                       Term.  The term of this Agreement shall
commence on January 1, 2010 and, unless earlier terminated as provided in
Section 6 below, shall terminate on January 1, 2013 (the “Current Term”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof shall survive
the termination of this Agreement as provided therein.  The Current Term shall
automatically be extended for successive six-month periods (each, a “Renewal
Term”), unless either party gives the other party at least three months’ prior
written notice of non-renewal; provided that, with respect to the first Renewal
Term that occurs after a Change-in-Control and would otherwise extend beyond the
date that is 18 months after the Change-in-Control, either party may elect for
such Renewal Term to end on the date that is 18 months and one day after the
Change-in-Control by giving the other party written notice at least three months
prior to the scheduled commencement of such Renewal Term.  In addition, in the
event that Executive has given notice of non-renewal of the term of this
Agreement, the Employer, at its sole option and discretion, may nevertheless
extend the Current Term or a Renewal Term by ninety (90) days (the “Extension
Period”), upon written notice to Executive at least eighty (80) days before the
end of the Current Term or such Renewal Term, as applicable.  The period of
Executive’s employment hereunder consisting of the Current Term, all Renewal
Terms, if any, and the Extension Period, if any, is herein referred to as the
“Employment Period.”  Subject to Section 6 and unless specified otherwise by the
party electing not to renew this Agreement, Executive’s employment with the
Employer shall terminate immediately after the expiration of the Employment
Period. For avoidance of doubt, such termination will not be deemed to occur
during the Employment Period and, accordingly, Executive will not be entitled to
receive any payment or benefits under Section 7 as a result of or in connection
with such termination.

 

2.                                       Employment and Duties.

 

(a)                                  Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Chief Legal Officer and General Counsel of the Employer.
Executive will report to the Chief Executive Officer of the Employer, or, at the
direction of the Chief Executive Officer, to the President.  Executive’s duties
and authority shall be those as would normally attach to Executive’s position as
Chief Legal Officer and General Counsel, including such duties and
responsibilities as are customary among persons employed in similar capacities
for similar companies, and as set forth in the By-laws of the Employer and as
otherwise established from time to time by the Board of Directors of the
Employer (the “Board”) and the Chief Executive Officer of the Employer, but in
all events such duties shall be commensurate with his position as Chief Legal
Officer and General Counsel of the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax-exempt
organizations or otherwise engaging in charitable,

 

--------------------------------------------------------------------------------


 

fraternal or trade group activities; (ii) investing and managing his assets as
an investor in other entities or business ventures; provided that he performs no
management or similar role (or, in the case of investments other than those in
entities or business ventures engaged in the Business (as defined in Section 8),
he performs a management role comparable to the role that a significant limited
partner would have, but performs no day-to-day management or similar role) with
respect to such entities or ventures and such investment does not violate
Section 8 hereof; and provided, further, that, in any case in which another
party involved in the investment has a material business relationship with the
Employer, Executive shall give prior written notice thereof to the Board; or
(iii) serving as a member of the board of directors of a for-profit corporation
with the approval of the Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in New York
City or Westchester County, or within 50 miles of Manhattan but not in New
Jersey or Long Island.

 

3.                                       Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                  Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $450,000 per annum
through the end of the Employment Period (“Base Salary”).  Base Salary shall be
payable bi-weekly in accordance with the Employer’s normal business practices. 
Base Salary shall be reviewed by the Board or Compensation Committee of the
Board at least annually.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, during the Employment Period, Executive shall be eligible for
and shall receive, upon approval of the Board or Compensation Committee of the
Board, such discretionary annual bonuses as the Employer, in its sole
discretion, may deem appropriate to reward Executive for job performance.  In
addition, Executive shall be eligible to participate in any other bonus or
incentive compensation plans in effect with respect to senior executive officers
of the Employer, as the Board or Compensation Committee of the Board, in its
sole discretion, may deem appropriate to reward Executive for job performance.

 

(c)                                  Stock Options.  As determined by the Board
or Compensation Committee of the Board, in its sole discretion, Executive shall
be eligible to participate in the Employer’s then current Stock Option and
Incentive Plan, which authorizes the grant of stock options and stock awards of
the Employer’s common stock (“Common Stock”) and other equity-based awards or
any successor thereto (any such plan being referred to herein as the “Plan”).

 

(d)                                 Extension Period Compensation.  During the
Extension Period, if any, in lieu of the compensation set forth in Sections
3(a)-(c) above for such period, the Employer shall pay Executive a salary
(“Extension Period Salary”) during such period in cash, at a per annum rate
equal to the sum of the following: (i) Executive’s Base Salary during the prior
fiscal year; (ii) any annual cash bonus earned by Executive for the prior fiscal
year; and (iii) the value of that portion of Executive’s full value equity
awards granted on or after the date hereof which vested during the prior fiscal
year.  For the avoidance of doubt, the term “full value equity awards” does not
include stock options or grants under the 2010 Outperformance Plan or any future
outperformance plan.  The value of the full value equity awards in the foregoing
clause (iii) shall be equal to the Fair Market Value of such securities as of
the vesting date.  For purposes of the foregoing, “Fair Market Value” of a
security on a particular date means (i) if the securities are

 

2

--------------------------------------------------------------------------------


 

then listed on a national securities exchange, the closing sales price of such
security on the principal national securities exchange on which such securities
are listed on such date (or, if such date is not a trading day, on the last
trading day preceding such date ), (ii) if the securities are not then listed on
a national securities exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for such securities in
such over-the-counter market for such date (or, if there were no sales on such
date in such market, on the last preceding date on which there was a sale of
such Shares in such market, as determined by the Compensation Committee of the
Board), or (iii) if the securities are not then listed on a national securities
exchange or traded on an over-the-counter market, such value as the Compensation
Committee of the Board in its discretion may in good faith determine; provided
that, where the securities are so listed or traded, the Compensation Committee
of the Board may make such discretionary determinations where the Shares have
not been traded for 10 trading days.  Extension Period Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices, except
that if the annual cash bonus for Executive for the prior fiscal year has not
yet been determined as of any bi-weekly payment date, the portion of the
Extension Period Salary for such bi-weekly period that is based on such annual
cash bonus shall be paid promptly after the amount of such bonus is determined.

 

(e)                                  Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(f)                                    Health and Welfare Benefit Plans. During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan. Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(g)                                 Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(h)                                 Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer and Chairman
may be provided with additional benefits not made available to Executive.

 

(i)                                     Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

3

--------------------------------------------------------------------------------


 

(j)                                     Post-Change-in-Control Compensation.  If
a Change-in-Control occurs during the Employment Period, then, unless the
parties hereto agree otherwise, for the period from the Change-in-Control
through the end of the Employment Period, in lieu of the compensation set forth
in Sections 3(a)-(c) above for such period, the Employer shall pay Executive an
amount (the “Change-in-Control Period Compensation”) during such period in cash
at a per annum rate at least equal to the sum of the following: (i) Executive’s
Base Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s annual cash bonus for all periods
following the Change-in-Control for purposes of Section 7 below); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the most recently completed fiscal year prior to the Change-in-Control to
a deferred compensation plan on behalf of Executive; and (iv) the value of that
portion of Executive’s equity awards (other than grants under the 2010
Outperformance Plan or any future outperformance plan or equity awards that were
granted in lieu of annual cash bonus, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards) that vested during the most recently
completed fiscal year prior to the Change-in-Control.  The value of the equity
awards in the foregoing clause (iv) shall be equal to (A) for all equity awards
that deliver the full value of the underlying securities, the Fair Market Value
of such securities as of the vesting date; (B) for each award of stock options,
that percentage of the grant date fair value of such award which is equal to the
percentage of the award that became so vested; and (C) for all other equity
awards, the Fair Market Value of such awards on the vesting date as determined
by the Compensation Committee of the Board.  For purposes of the foregoing,
“Fair Market Value” of a security on a particular date means (i) if the
securities are then listed on a national securities exchange, the closing sales
price of such security on the principal national securities exchange on which
such securities are listed on such date (or, if such date is not a trading day,
on the last trading day preceding such date ), (ii) if the securities are not
then listed on a national securities exchange but are then traded on an
over-the-counter market, the average of the closing bid and asked prices for
such securities in such over-the-counter market for such date (or, if there were
no sales on such date in such market, on the last preceding date on which there
was a sale of such Shares in such market, as determined by the Compensation
Committee of the Board), or (iii) if the securities are not then listed on a
national securities exchange or traded on an over-the-counter market, such value
as the Compensation Committee of the Board in its discretion may in good faith
determine; provided that, where the securities are so listed or traded, the
Compensation Committee of the Board may make such discretionary determinations
where the Shares have not been traded for 10 trading days.  The
Change-in-Control Period Compensation shall be payable bi-weekly in accordance
with the Employer’s normal business practices.  The Employer, with the consent
of Executive, may grant substitute equity awards in lieu of the component of the
Change-in-Control Period Compensation attributable to the value of Executive’s
equity awards as set forth in clause (iv) above.

 

4.                                       Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or

 

4

--------------------------------------------------------------------------------


 

suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal administrative or investigative in which Executive is made a
party or threatened to be made a party, either with regard to his entering into
this Agreement with the Employer or in his capacity as an officer or director,
or former officer or director, of the Employer or any affiliate thereof for
which he may serve in such capacity.  The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive. The provisions of this Section 4 shall remain in effect after this
Agreement is terminated irrespective of the reasons for termination.

 

5.                                       Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive, and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                       Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                  Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty day (180-day) period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive.  For purposes of this Agreement, “Cause” shall mean
Executive’s: (A) engaging in conduct which is a felony; (B) material breach of
any of his obligations under Sections 8(a) through 8(e) of this Agreement;
(C) willful misconduct of a material nature or gross negligence with regard to
the Employer or any of its affiliates; (D) material fraud with regard to the
Employer or any of its affiliates; (E) willful or material violation of any
reasonable written rule, regulation or policy of the Employer applicable to
senior executives unless such a violation is cured within thirty (30) days after
written notice of such violation by the Board or the Chief Executive Officer; or
(F) failure to competently perform his duties which failure is not cured within
thirty (30) days after receiving notice from the Employer specifically
identifying the manner in which Executive has failed to perform (it being
understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the performance of the stock) of the Employer). 
For clarity, conduct shall not be considered “willful” with respect to any
action taken or not taken based on the advice of the Employer’s inside or
outside legal counsel.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                              a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions,
except in connection with the termination of Executive’s employment for Cause,
disability, retirement or death;

 

(B)                                a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer, or a failure
by the Employer to grant awards with terms as set forth on Exhibit A hereto to
Executive on or before January 15, 2011;

 

(C)                                a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                 a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                                a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all or most senior executives or
undertaken in order to maintain such plan in compliance with any federal, state
or local law or regulation governing benefits plans, including, but not limited
to, the Employee Retirement Income

 

6

--------------------------------------------------------------------------------


 

Security Act of 1974, which shall not constitute Good Reason for the purposes of
this Agreement); or

 

(H)                               the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                              any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                                the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                                there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, if the
shareholders of the Employer and unitholders of SL Green Operating Partnership,
L.P. taken as a whole and considered as one class immediately before such
transaction own, immediately after consummation of such transaction, equity
securities and partnership units possessing less than 50 percent of the
surviving or acquiring company and partnership taken as a whole; or

 

7

--------------------------------------------------------------------------------


 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries. In addition, no Change-in-Control shall be deemed to have occurred
under clause (i)(A) above by virtue of a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”),
which date shall not be more than thirty (30) days after the date of the Notice
of Termination.  For avoidance of doubt, a notice of non-renewal pursuant to
Section 1 shall not be considered a Notice of Termination.

 

7.                                       Compensation Upon Termination;
Change-in-Control.

 

(a)                                  Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims

 

8

--------------------------------------------------------------------------------


 

such party may have against the other party (other than (A) claims against the
Employer relating to the Employer’s obligations under this Agreement, including
without limitation, Executive’s rights to indemnification and D&O insurance
coverage and to vested benefits under any employee benefit plan of the Employer
or any affiliate of the Employer in which Executive participates, and certain
other specified agreements arising in connection with or after Executive’s
termination, including, without limitation, Employer’s obligations hereunder to
provide severance payments and benefits and accelerated vesting of equity awards
and (B) claims against Executive relating to or arising out of any act of fraud,
intentional misappropriation of funds, embezzlement or any other action with
regard to the Employer or any of its affiliated companies that constitutes a
felony under any federal or state statute committed or perpetrated by Executive
during the course of Executive’s employment with the Employer or its affiliates,
in any event, that would have a material adverse effect on the Employer, or any
other claims that may not be released by the Employer under applicable law) (the
“Release Agreement”), which the Employer shall execute within five (5) business
days after such execution by Executive, and (2) the effectiveness and
irrevocability of the Release Agreement with respect to Executive within thirty
(30) days after the Termination Date (with the 30th day after the Termination
Date being referred to herein as the “Release Effectiveness Date”):

 

(i)                                     Promptly following the Release
Effectiveness Date, but no later than the regular payroll payment date for the
period in which the Release Effectiveness Date occurs (the “Payment Date”),
Executive shall receive a prorated annual cash bonus equal to (A) the average of
the annual cash bonuses (including any portion of the annual cash bonus paid in
the form of shares of Common Stock, stock units or other equity awards, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, but excluding any annual or other equity awards made other than as
payment of a cash bonus) earned by Executive in respect of the two most recently
completed fiscal years for which the amount of the annual cash bonus has been
determined (the “Average Annual Cash Bonus”) multiplied by (B) a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual Base Salary in effect during the twenty-four
(24) months immediately prior to the Termination Date (or, if shorter, the full
period of time during which Executive has been employed by the Employer) (the
“Average Annual Base Salary”), and (B) the Average Annual Cash Bonus.

 

(iii)                               Executive shall continue to receive all
benefits described in Section 3(i) existing on the Termination Date for a period
of twelve (12) months after the Termination Date, subject to the terms and
conditions upon which such benefits may be offered to continuing senior
executives from time to time.  For purposes of the application of such benefits,
Executive shall be treated as if he had remained in the employ of the Employer
with a Base Salary at the rate in effect on the date of termination. 
Notwithstanding the foregoing, (A) nothing in this Section 7(a)(iii) shall
restrict the ability of the Employer to amend or terminate the plans and
programs governing the benefits described in Section 3(i) from time to time in
its sole discretion so long as it does so for all senior executives

 

9

--------------------------------------------------------------------------------


 

of the Employer, and (B) the Employer shall in no event be required to provide
any benefits otherwise required by this Section 7(a)(iii) after such time as
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements):

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units or other equity-based awards (i.e., shares, units or
other awards then still subject to restrictions under the applicable award
agreement) granted to Executive by the Employer shall not be forfeited on the
Termination Date and shall become vested (i.e., free from such restrictions),
and any unexercisable or unvested stock options granted to Executive by the
Employer shall not be forfeited on the Termination Date and shall become vested
and exercisable, on the Release Effectiveness Date.  Any unexercised stock
options granted to Executive by the Employer shall remain exercisable until the
second January 1 to follow the Termination Date or, if earlier, the expiration
of the initial applicable term stated at the time of the grant.  For avoidance
of doubt, the provisions of this Section 7(a)(iv) shall not apply to grants made
under the 2010 Outperformance Plan, which shall be governed by its terms as in
effect from time to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Release Effectiveness Date, an amount
in cash equal to two (2.0) times the sum of (I) the Average Annual Base Salary
and (II) the Average Annual Cash Bonus; (B) the continuation of benefits
provided for in the first sentence of Section 7(a)(iii) above shall be extended
from twelve (12) months to twenty-four (24) months, but shall otherwise be
subject to the terms of Section 7(a)(iii); and (C) neither Executive nor the
Employer shall be required to execute the Release Agreement and all references
throughout to the Release Effectiveness Date shall refer to the Termination
Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period shall
terminate as of the Termination Date and Executive shall be entitled to receive
his earned and accrued but unpaid Base Salary on the Termination Date, but, for
avoidance of doubt, shall not be entitled to any annual cash bonus for the year
in which the termination occurs, severance payment, continuation of benefits or
acceleration of vesting or extension of exercise period of any equity awards,
except as otherwise provided in the documentation applicable to such equity
awards. Other than as may be provided under Section 4 or as expressly provided
in this Section 7(b) or Section 7(e), the Employer shall have no further
obligations hereunder following such termination.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Termination by Reason of Death.     If
Executive’s employment terminates due to his death during the Employment Period,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall be entitled to the following payments and benefits:

 

(i)                                     On the Termination Date, Executive’s
estate (or a beneficiary designated by Executive in writing prior to his death)
shall receive an amount equal to any earned and accrued but unpaid Base Salary
and a prorated annual cash bonus (equal to the Average Annual Cash Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the date of
Executive’s death (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the date of Executive’s death) and the denominator of which is 365).

 

(ii)                                  Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall be credited with
twelve (12) months service after termination under any provisions governing
restricted stock, restricted stock units, options or other equity-based awards
granted to Executive by the Employer relating to the vesting or initial
exercisability thereof, and, if such twelve (12) months of credit would fall
within a vesting period, a pro rata portion of the unvested shares of restricted
stock, restricted stock units or other equity-based awards granted to Executive
by the Employer that otherwise would have become vested upon the conclusion of
such vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the date of Executive’s termination
due to his death, and a pro rata portion of the unexercisable stock options
granted to Executive by the Employer that otherwise would have become
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become exercisable on
the date of Executive’s termination due to such death; provided that any
unvested or unexercisable restricted stock, restricted stock units, options or
other equity-based awards that were granted as payment of a cash bonus, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, shall become fully vested and exercisable on the date of Executive’s
death.  For avoidance of doubt, the provisions of this Section 7(c)(ii) shall
not apply to (1) grants made under the 2010 Outperformance Plan, which shall be
governed by their terms as in effect from time to time and (2) option grants
made under the SL Green Realty Corp. Second Amended and Restated 2005 Stock
Option and Incentive Plan, as amended from time to time (the “2005 Plan”), which
options shall become fully vested and exercisable on the date of Executive’s
termination due to such death in accordance with their terms as currently in
effect.  Furthermore, upon such death, any vested unexercised stock options
granted to Executive by the Employer shall remain vested and exercisable until
the earlier of (A) the date on which the term of such stock options otherwise
would have expired, or (B) the second January 1 after the date of Executive’s
termination due to his death.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates during the Employment Period due to
his disability as defined in Section 6(a)(ii) above, Executive shall be entitled
to receive his earned and accrued but unpaid Base Salary on the

 

11

--------------------------------------------------------------------------------


 

Termination Date and Executive shall be entitled to the following payments and
benefits in lieu of any further compensation for periods subsequent to the
Termination Date, subject to (1) Executive’s execution of the Release Agreement,
which Release Agreement the Employer shall execute within five (5) business days
after such execution by Executive, and (2) the effectiveness and irrevocability
of the Release Agreement with respect to Executive within thirty (30) days after
the Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to the Average Annual Cash Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the Termination
Date (and the number of days in the prior fiscal year, in the event that
Executive’s annual cash bonus for such year had not been determined as of the
Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Average Annual Base Salary and (B) the Average Annual Cash Bonus.

 

(iii)                               Executive shall continue to receive all
benefits described in Section 3(i) existing on the Termination Date for a period
of thirty-six (36) months after the Termination Date, subject to the terms and
conditions upon which such benefits may be offered to continuing senior
executives from time to time.  For purposes of the application of such benefits,
Executive shall be treated as if he had remained in the employ of the Employer
with a Base Salary at the rate in effect on the date of termination. 
Notwithstanding the foregoing, (A) nothing in this Section 7(d)(iii) shall
restrict the ability of the Employer to amend or terminate the plans and
programs governing the benefits described in Section 3(i) from time to time in
its sole discretion so long as it does so for all senior executives of the
Employer, and (B) the Employer shall in no event be required to provide any
benefits otherwise required by this Section 7(d)(iii) after such time as
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements).

 

(iv)                              Executive shall be credited with twelve (12)
months of service after termination under any provisions governing restricted
stock, restricted stock units, options or other equity-based awards granted to
Executive by the Employer relating to the vesting or initial exercisability
thereof and, if such twelve (12) months of credit would fall within a vesting
period, a pro rata portion of the unvested shares of restricted stock,
restricted stock units or other equity-based awards granted to Executive by the
Employer that otherwise would have become vested upon the conclusion of such
vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the Release Effectiveness Date, and a
pro rata portion of the unvested or unexercisable stock options granted to
Executive by the Employer that otherwise would have become vested or exercisable
upon the conclusion of such vesting period (assuming, if applicable, the
attainment of any required performance goals) shall become vested and
exercisable on the Release Effectiveness Date; provided that any unvested or
unexercisable restricted stock, restricted stock units, options or other
equity-based awards that were granted as payment of a cash bonus, as determined
at the time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards shall
become fully vested and exercisable on the Release Effectiveness

 

12

--------------------------------------------------------------------------------


 

Date.  Any vested unexercised stock options granted to Executive by the Employer
shall remain vested and exercisable until the earlier of (A) the date on which
the term of such stock options otherwise would have expired, or (B) the second
January 1 after the Termination Date.  For avoidance of doubt, the provisions of
this Section 7(d)(iv) shall not apply to (1) grants made under the 2010
Outperformance Plan, which shall be governed by its terms as in effect from time
to time and (2) option grants made under the 2005 Plan, which options shall
become fully vested and exercisable on the date of Executive’s termination due
to such disability in accordance with their terms as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)                                  Notwithstanding any of the foregoing
provisions to the contrary and without regard to any release requirement,
Executive (or his estate, as applicable) shall be entitled to (i) receive
payment for any already accrued but unused vacation days and any unreimbursed
expenses already incurred on behalf of the Employer (to the extent consistent
with the Employer’s expense reimbursement policies absent a termination),
(ii) retain any already vested stock options or any other already vested
equity-based compensation (subject, in each case, to the terms of the underlying
option or equity award agreement and plan (including, without limitation, any
provision of an option providing for its expiration upon or within a certain
number of days following termination)), and (iii) retain any vested rights in
any 401(k) plans in which he participated during his employment, in the case of
each of (i)-(iii) above, as of the Termination Date.  Nothing in this Section 7
shall be construed to limit any rights Executive may have to elect to continue
his health coverage pursuant to 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”).

 

(f)                                    Change-in-Control Non-Renewal.  In the
event that the Employment Period ends within 18 months after a Change-in-Control
as a result of the Employer delivering a written notice of non-renewal pursuant
to Section 1 in connection with or following the Change-in-Control, then, upon
the termination of Executive’s employment with the Employer, Executive will be
entitled to receive all the benefits and payments provided for under
Section 7(a) to the same extent as if such termination had been the termination
of Executive during the Employment Period by the Employer without Cause pursuant
to Section 6(a)(iv) within 18 months after a Change-in-Control, except that, for
purposes of determining the amount of the Average Annual Base Salary and the
Average Annual Cash Bonus, the Termination Date will be deemed to be the last
day of the Employment Period.

 

8.                                       Confidentiality; Prohibited Activities.
Executive and the Employer recognize that due to the nature of his employment
and relationship with the Employer, Executive has access to and develops
confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer,
(ii) disclosure to, or use for the benefit of, any person or entity other than
the Employer, would cause irreparable damage to the Employer, (iii) the
principal businesses of the Employer are the acquisition, development,
management, leasing or financing of any office real estate property, including
without limitation the origination of first-mortgage and mezzanine debt or
preferred equity financing for real estate projects throughout the United States
(collectively, the “Business”), (iv) the Employer is one of the limited number
of persons who have developed a business such as the Business, and (v) the
Business is national in scope.  Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the

 

13

--------------------------------------------------------------------------------


 

Employer; and that access to and development of those close business
relationships for the Employer render his services special, unique and
extraordinary.  In recognition that the goodwill and business relationships
described herein are valuable to the Employer, and that loss of or damage to
those relationships would destroy or diminish the value of the Employer, and in
consideration of the compensation (including severance) arrangements hereunder,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive agrees as follows:

 

(a)                                  Confidentiality.  During the term of this
Agreement (including any renewals), and at all times thereafter, Executive shall
maintain the confidentiality of all confidential or proprietary information of
the Employer (“Confidential Information”), and, except in furtherance of the
business of the Employer or as specifically required by law or by court order,
he shall not directly or indirectly disclose any such information to any person
or entity; nor shall he use Confidential Information for any purpose except for
the benefit of the Employer.  For purposes of this Agreement, “Confidential
Information” includes, without limitation:  client or customer lists,
identities, contacts, business and financial information (excluding those of
Executive prior to employment with Employer); investment strategies; pricing
information or policies, fees or commission arrangements of the Employer;
marketing plans, projections, presentations or strategies of the Employer;
financial and budget information of the Employer; new personnel acquisition
plans; and all other business related information which has not been publicly
disclosed by the Employer.  This restriction shall apply regardless of whether
such Confidential Information is in written, graphic, recorded, photographic,
data or any machine-readable form or is orally conveyed to, or memorized by,
Executive.  For the avoidance of doubt, Section 8(a) shall not interfere with
Executive’s rights to retain copies of any documents or data relating to
Executive’s compensation and benefits (including, without limitation, copies of
this Employment Agreement, and side letters and any documents relating to any of
Executive’s equity-based award rights or other compensation and benefits) and/or
discuss same with Executive’s advisors or immediate family (in each case, on a
confidential basis).

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach or such breach only occurred following a material breach
by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, and for
the one-year period following the termination of Executive by either party for
any reason other than (A) non-renewal at the expiration of the Current Term or
any Renewal Term or (B) termination by the Employer without Cause or Executive
with Good Reason in connection with or within eighteen (18) months after a
Change-in-Control, Executive will not, anywhere in the United States, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; and

 

(ii)                                  during the Employment Period, and during
(x) in the case of clause (A) below, the two-year period following the
termination of Executive by either party for any reason (including the
expiration of the term of the Agreement) other than a termination in connection
with or within eighteen (18) months after a Change-in-Control that constitutes

 

14

--------------------------------------------------------------------------------


 

a termination either by the Employer without Cause or by Executive with Good
Reason, or (y) the one-year period following such termination in the case of
clause (B) below, Executive will not, without the prior written consent of the
Board which shall include the unanimous consent of the Directors who are not
officers of the Employer, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (A) solicit, encourage, or engage in any activity to induce
any employee of the Employer to terminate employment with the Employer, or to
become employed by, or to enter into a business relationship with, any other
person or entity, or (B) engage in any activity intentionally to interfere with,
disrupt or damage the Business of the Employer, or its relationships with any
client, supplier or other business relationship of the Employer. For purposes of
this subsection, the term “employee” means any individual who is an employee of
or consultant to the Employer (or any affiliate) during the six-month period
prior to Executive’s last day of employment.

 

(c)                                  Other Investments/Activities.
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from making investments (i) expressly disclosed to
the Employer in writing before the date hereof; (ii) solely for investment
purposes and without participating in the business in which the investments are
made, in any entity that engages, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of office
real estate properties, regardless of where they are located, if (x) Executive’s
aggregate investment in each such entity constitutes less than one percent of
the equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange, and (z) Executive is not
a controlling person of, or a member of a group which controls, such entity; or
(iii) if such investment is made in (A) assets other than Competing Properties
or (B) any entity other than one that is engaged, directly or indirectly, in the
acquisition, development, construction, operation, management, financing or
leasing of Competing Properties.  For purposes of this Agreement, a “Competing
Property” means an office real estate property:  (i) located outside of New York
City, unless the property (A) is not an appropriate investment opportunity for
the Employer, (B) is not directly competitive with the Businesses of the
Employer and (C) has a fair market value at the time Executive’s investment is
made of less than $25 million, or (ii) located in New York City.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except as required by law or legal process or
in furtherance of his duties under this Agreement. When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

15

--------------------------------------------------------------------------------


 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one (1) year following termination of Executive’s employment for
any reason, the Employer shall not disclose or cause to be disclosed any
negative, adverse or derogatory comments or information about Executive. 
Nothing in this Section shall prohibit either the Employer or Executive from
testifying truthfully in any legal or administrative proceeding or otherwise
truthfully responding to any other request for information or testimony that
Executive is legally required to respond to, or making any legally required
disclosures, and/or discussing any of the above with the Employer’s legal
advisors or Executive’s legal advisors on a confidential basis.

 

(f)                                    Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby. In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer will be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain the status quo.  The existence
of this right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement. Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)                                 Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.

 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted claim
relating to the Employer and to cooperate fully, in good faith and to the best
of his ability with the Employer in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have.  Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and

 

16

--------------------------------------------------------------------------------


 

reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.                                       Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to arbitration in New York, New York in accordance with New York law
and the procedures of the American Arbitration Association.  The determination
of the arbitrator(s) shall be conclusive and binding on the Employer (or its
affiliates, where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

10.                                 Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand and or sent by prepaid telex, cable or other
electronic devices or sent, postage prepaid, by registered or certified mail or
telecopy or overnight courier service and shall be deemed given when so
delivered by hand, telexed, cabled or telecopied, or if mailed, three (3) days
after mailing (one (1) business day in the case of express mail or overnight
courier service), as follows:

 

(a)                                  if to Executive:

 

Andrew Levine, at the address shown on the execution page hereof

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

 

17

--------------------------------------------------------------------------------


 

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.                                 Amendments.  No amendment, modification or
waiver in respect of this Agreement shall be effective unless it shall be in
writing and signed by the party against whom such amendment, modification or
waiver is sought.

 

13.                                 Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion hereof) or the application of such
provision to any other persons or circumstances.

 

14.                                 Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

15.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation with which or into
which the Employer may be merged or which may succeed to its assets or business,
provided, however, that the obligations of Executive are personal and shall not
be assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more such
counterparts have been signed by each of the parties and delivered to the other
party.

 

17.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.

 

18.                                 Choice of Venue.  Subject to the provisions
of Section 9, Executive agrees to submit to the jurisdiction of the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York, New York County, for the purpose of any action to
enforce any of the terms of this Agreement.

 

19.                                 Parachutes.

 

(a)          Notwithstanding any other provision of this Agreement, if all or
any portion of the payments and benefits provided under this Agreement
(including without limitation any accelerated vesting and any other payment or
benefit received in connection with a Change-in-

 

18

--------------------------------------------------------------------------------


 

Control or the termination of Executive’s employment), or any other payments and
benefits which Executive receives or is entitled to receive under any plan,
program, arrangement or other agreement, whether from the Employer or an
affiliate of the Employer, or any combination of the foregoing, would constitute
an excess “parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)                                     If the Parachute Payment, reduced by the
sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payment which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Parachute Payment, but greater than (y) the Parachute Payment reduced by
the sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes on the amount of the Parachute Payment which are in
excess of the Threshold Amount, then the Parachute Payment shall be reduced (but
not below zero) to the extent necessary so that the sum of all Parachute
Payments shall not exceed the Threshold Amount.  In such event, the Parachute
Payment shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)         For the purposes of this Section 19, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.                                 Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section

 

19

--------------------------------------------------------------------------------


 

409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that
Executive becomes entitled to under this Agreement on account of Executive’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six (6) months and one day after Executive’s separation
from service, or (B) Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule. 
Any payments delayed pursuant to this Section 20(a) shall bear interest during
the period of such delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.                                 Entire Agreement.  This Agreement
(including, without limit, any attached exhibits thereto and any equity and
award agreements referred to herein or therein) contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.  The parties hereto shall not be liable or bound to any other
party in any manner by any representations, warranties or covenants relating to
such subject matter except as specifically set forth herein.

 

22.                                 Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                                 Board Approval.  The Employer represents
that the Board (or the Compensation Committee thereof) has approved the economic
terms of this Agreement.

 

[Remainder of page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amended and Restated Employment and Noncompetition
Agreement is entered into as of the date and year first written above.

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

 

Name: Marc Holliday

 

 

 

Title: Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Andrew Levine

 

 

 

Name: Andrew Levine

 

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK

 

Restricted Stock (Time-Based Vesting)

 

1.               Plan:  SL Green Realty Corp. Second Amended and Restated 2005
Stock Option and Incentive Plan (the “Plan”)

 

2.              Total Number of Shares:  42,000

 

3.               Dividends will be paid on all 42,000 shares whether vested or
not.

 

4.               Vesting:  Subject to acceleration as set forth in the
Agreement, the shares of restricted stock shall vest, if and as employment
continues, at the times (each, a “Vesting Date”) and in the amounts set forth
below:

 

Vesting Date

 

Number of Shares

 

January 1, 2011 (or, if later, the grant date)

 

14,000

 

January 1, 2012

 

14,000

 

January 1, 2013

 

14,000

 

 

A-1

--------------------------------------------------------------------------------